Case 3:20-cv-01196-TAD-KLH Document 17 Filed 02/03/21 Page 1 of 1 PageID #: 158




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                  MONROE DIVISION

 METOH MBAH WILLIAM TAHTIYORK                               CIVIL ACTION NO. 20-1196

                                                            SECTION P
 VS.
                                                            JUDGE TERRY A. DOUGHTY

 U.S. DEPT. OF HOMELAND SECURITY, ET AL.                    MAG. JUDGE KAREN L. HAYES


                                          JUDGMENT

        The Report and Recommendation of the Magistrate Judge [Doc. No. 16] having been

 considered, no objections thereto having been filed, and finding that same is supported by the

 law and the record in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that Petitioner Metoh Mbah

 William Tahtiyork’s Petition is DENIED AND DISMISSED WITHOUT PREJUDICE as to

 his Zadvydas, but WITH PREJUDICE as to all other claims.

        MONROE, LOUISIANA, this 3rd day of February, 2021.


                                                   ______________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
